Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s admitted prior art(AAPA) and Inspur Electronic Information Industry(CN 104951384), cited by Applicant and hereinafter referred to as Inspur.
Regarding claim 1, AAPA discloses an electronic apparatus installed with a non-volatile memory express solid state disk (NVMe SSD), comprising: a processor(Figure 2, 210); a board management controller (BMC) (Figure 2, 220); a micro-controller(Figure 2, 240) coupled to the processor and the BMC; a light emitting diode module wherein the processor or the BMC transmits a status information of each of the plurality of NVMe SSDs to the micro-controller, and the micro-controller generates a drive signal 20 corresponding to the status information to drive at least one corresponding light emitting diode in the light emitting diode module(AAPA: Paragraph 9); wherein the micro-controller reads a PRSNT# information and an IFDET# information of each of the plurality of NVMe SSDs, and the micro-controller transmits the PRSNT# information and the IFDET# information of each of the plurality of NVMe SSDs to the processor and the BMC(Paragraphs 9-10).

Regarding claim 3, AAPA and Inspur disclose the electronic apparatus installed with the NVMe SSD according to claim 1, further comprising: an internal integrated circuit (I2C) switch coupled to the plurality of NVMe SSDs, wherein VPD information of each of the plurality of NVMe SSDs is obtained 
Regarding claim 4, AAPA and Inspur disclose the electronic apparatus installed with the NVMe SSD according to claim 3, wherein the micro-controller is coupled to the processor through a first bus(AAPA, Figure 2, SB21), the micro-controller is coupled to the BMC through a second bus(AAPA, Figure 2, SB22), the micro-controller is coupled to the I2C switch through a third bus(AAPA, Figure 2, Bus between I2C Switch and micro-controller), and the micro-controller is coupled to the at least one first IO expander and the at least one second IO expander through a fourth bus(Inspur: Figure 1, It would have been obvious to one or ordinary skill in the art to use a single bus to connect components so that the pins can be minimized, as shown with connection of components 104, 102 and 103), wherein each of the first bus, the second bus, the third bus, and the fourth bus is a system management bus(AAPA: Paragraph 4).

Response to Arguments
Applicant's arguments filed August 12, 2021 have been fully considered but are not found persuasive. Applicant argues that the newly added limitation of the number of the at least second IO expander is determined according to the number of the NVMe SSDs installed on the electronic apparatus. Applicant points to paragraph 103 and notes that Inspur teaches that the number of expander chips is determined according to the number of hard disk indicator lights and is different from the newly added limitation. Examiner respectfully disagrees. 
As noted by Applicant, Paragraph 103 of Inspur teaches the number of output expander chips is determined according to the number of the hard disk indicator lights. Each expander chip can to eight indicator lights. As the number of hard drives installed increases, the indicator lights required are also increased. Thus, the expander chips required is based on number of drives installed and therefore, applicant’s arguments are not found persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH G PATEL whose telephone number is (571)272-3640.  The examiner can normally be reached on Monday-Friday, 8:15-4:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIMESH G PATEL/               Primary Examiner, Art Unit 2185